
	

115 SRES 278 IS: Expressing condolences to the victims of Hurricane Harvey, Hurricane Irma, and Hurricane Maria, commending the resiliency of the people of Texas, Louisiana, Florida, Puerto Rico, and the United States Virgin Islands, and expressing gratitude to other neighboring States willing to stand by the people of the affected areas during the relief and recovery efforts.
U.S. Senate
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 278
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2017
			Mr. Cornyn (for himself, Mr. Cruz, Mr. Rubio, Mr. Nelson, Mr. Cassidy, and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Expressing condolences to the victims of Hurricane Harvey, Hurricane Irma, and Hurricane Maria,
			 commending the resiliency of the people of Texas, Louisiana, Florida,
			 Puerto Rico, and the United States Virgin Islands, and expressing
			 gratitude to other neighboring States willing to stand by the people of
			 the affected areas during the relief and recovery efforts.
	
	
 Whereas, in August and September of 2017, Hurricanes Harvey and Irma reached the shores of the United States and wreaked havoc on the States of Texas, Louisiana, and Florida;
 Whereas, in September of 2017, Hurricane Maria devastated Puerto Rico and the United States Virgin Islands;
 Whereas, as a result of these hurricanes, a major Federal disaster was declared for Texas on August 25, 2017, for the United States Virgin Islands on September 7, 2017, and for Florida and Puerto Rico on September 10, 2017;
 Whereas a Federal emergency was declared for Louisiana on August 28, 2017; Whereas, as of September 2017, Hurricanes Harvey, Irma, and Maria have been responsible for the deaths of more than 150 individuals;
 Whereas, as a result of Hurricane Harvey— (1)many communities in Texas and Louisiana were flooded and without electrical power for extended periods of time and an entire city in Texas, with a population of 118,000, lost access to drinking water;
 (2)some weather gauges in the State of Texas measured more than 50 inches of rainfall between the evening of Thursday, August 24, 2017, and the afternoon of Tuesday, August 29, 2017;
 (3)more than 4,500,000,000,000 liters of water fell in Harris County in Texas in only 100 hours;
 (4)in the State of Texas alone, more than 130,000 residences were destroyed; and (5)more than 1,000,000 vehicles in Texas were destroyed;
 Whereas, as a result of Hurricane Irma— (1)nearly 13,000,000 people in Florida were left without electrical power;
 (2)an estimated 90 percent of the homes in the Florida Keys were damaged or destroyed; (3)Florida’s $8,600,000,000 citrus industry faces crop losses of 70 percent, with some growers experiencing losses of 90 percent or more;
 (4)the maritime culture of Florida has been severely impacted, including— (A)the disruption of commercial fishing, trapping, and aquaculture;
 (B)the loss of recreational fishing opportunities for residents and tourists; (C)widespread debris limiting safe navigation in waterways and channels; and
 (D)reports of more than 850 displaced or sunken vessels; and (5)property insurance claims in Florida have exceeded $3,600,000,000 and are still rising;
 Whereas the Federal Emergency Management Agency has estimated that flood damage claims as a result of these 3 hurricanes could total several billion dollars;
 Whereas refinery closures along the Gulf Coast after Hurricane Harvey resulted in a temporary loss of 20 percent of the capacity of the United States to refine crude oil into gasoline, diesel, and other fuels;
 Whereas, as a result of Hurricane Maria— (1)some parts of Puerto Rico may be without electrical power for 6 months;
 (2)more than 1,500,000 individuals were left without access to clean drinking water; (3)critical infrastructure was damaged, hindering recovery efforts;
 (4)thousands of residents of Puerto Rico and the United States Virgin Islands face an extreme housing crisis; and
 (5)approximately 80 percent of the agricultural crop value in Puerto Rico was destroyed, with an estimated $780,000,000 loss in agricultural yields;
 Whereas the devastation of these 3 hurricanes, which caused a disruption in the distribution of gasoline, has been felt on a global scale; and
 Whereas, after these 3 hurricanes— (1)numerous localities in all of the affected areas were forced to close schools due to power outages and dangerous road conditions;
 (2)flights were canceled in Texas, Louisiana, Florida, Puerto Rico, and the United States Virgin Islands;
 (3)doctors, nurses, and other medical personnel worked expeditiously to provide care and ensure that patients were safe under extreme circumstances;
 (4)hospitals, medical centers, and triage units provided needed care; (5)volunteer organizations and charities supplied hurricane victims with food, water, and shelter;
 (6)immediate humanitarian aid and long-term rebuilding assistance is needed in the many devastated regions; and
 (7)thousands of volunteers and Federal, State, and local government employees from across the United States committed time and resources to help with recovery efforts: Now, therefore, be it
			
	
 That the Senate— (1)expresses condolences to the victims of Hurricanes Harvey, Irma, and Maria;
 (2)commends the resiliency and courage of the people of Texas, Louisiana, Florida, Puerto Rico, and the United States Virgin Islands;
 (3)applauds the work and commitment of emergency responders and law enforcement officers on the ground in the aftermath of Hurricanes Harvey, Irma, and Maria; and
 (4)commits to provide the necessary resources to stand by the people of Texas, Louisiana, Florida, Puerto Rico, and the United States Virgin Islands as they rebuild their communities.
			
